Appeal from a decision of the Unemployment Insurance *752Appeal Board, filed September 18, 1989, which, upon reconsideration, adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a nurse’s aide, was terminated from her employment for insubordination and refusal to do a job assignment. Specifically, claimant was asked on her last day of work to take patient temperatures as she was scheduled to do. Claimant’s supervisor testified that claimant told her in a nasty tone that she would take the temperatures when she had the time. The supervisor also testified that claimant then raised her voice in front of patients and other staff members. In addition, the record contains several notices of discipline revealing that claimant had been insubordinate in the past and had failed to perform assigned duties. These notices specifically stated that such continued conduct would result in further disciplinary action. Contrary to claimant’s contention, her behavior did not amount to simply poor judgment on her part but indicated that claimant specifically failed to comply with established procedures. Under the circumstances, there is substantial evidence to support the decision of the Unemployment Insurance Appeal Board that claimant was insubordinate and that her employment was terminated due to misconduct (see, Matter of Valentin [American Museum of Natural History — Roberts], 103 AD2d 919; Matter of Martin [Catherwood] 33 AD2d 815).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.